UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7786



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY ELGIN PATTERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(CR-01-887; CA-04-2271-7-HFF)


Submitted: March 23, 2006                      Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Elgin Patterson, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tony Elgin Patterson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed    the    record   and   conclude   that

Patterson has not made the requisite showing. Accordingly, we deny

Patterson’s motion for a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     - 2 -